DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2020 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 07/28/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-3, 6-7, 9 and 15-20 are currently under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to REPUBLIC OF KOREA 10-2016-0096680, filed 07/29/2016, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments filed 07/28/2020 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
an adjusting unit configured to adjust a length of a connection member” and “ the connection member comprises an elastic member having elasticity, and elastic member is secured to the adjusting unit 
Applicant argues (on pages 7-9) that the references Messina, Pankros and Newville from the rejection of claim 1 do not teach the amended limitations. 
In response, the examiner notes that these references were not originally relied upon to disclose the amended limitations and the examiner is considering new grounds of rejection to address these amended limitations.
Applicant further argues (on page 9) that the reference Liu does not teach neither the amended limitation in claim 1. 
In response, since the examiner is considering new grounds of rejection, the reference Liu is not anymore relied upon to disclose the amended limitation as in former claim 5 now cancelled.
Applicant is concluding that claim 1 is allowable over Messina, Pankros, Newville and Liu and so are also the dependent claims 2-3, 6-7, 9 and 15-20.
In response, since the Applicant’s arguments regarding claim 1 are found not persuasive and moot, absent any evidence to the contrary, the examiner found the Applicant’s argument for the dependent claims not persuasive and moot. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input/output unit” in claim 1 and 20; a “connection unit” in claim 1; an “adjusting unit” in claims 1 and 6-9; a “fixing unit” in claim 9; a “storage unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the instant disclosure, the examiner found the exemplified 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
s 1-3, 6, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al. (USPN 20150342562 A1; Pub.Date 12/03/2015; Fil.Date 12/13/2013), in view of Pankros et al. (USPN 20120033371 A1; Pub.Date 02/09/2012; Fil.Date 08/03/2011), in view of Caldwell (USPN 20120046116 A1; Pub.Date 02/23/2012; Fil.Date 08/17/2010).
Regarding claim 1, Messina teaches an ultrasound diagnostic system control (Title and abstract and [0001] medical diagnostic ultrasound systems) therefore an ultrasonic diagnostic apparatus (Fig. 1 and [0001]) comprising: a main body (Fig. 1 base 12 and [0009] including the electronics of the ultrasound system, accessories, probes...); at least one input/output unit coupled with the main body (Fig. 1 control panel 14 and [0010] for the user to control the ultrasound system and procedures), and configured to 5receive information from a user or to output information received from the main body (Fig. 1 control panel 14 and [0010] for the user to control the ultrasound system and procedures with Fig. 1 base 12 and [0009] including the electronics of the ultrasound system); and a connection unit configured to connect the main body to the input/output unit (Fig. 1 lift 30 and [0010] connecting the I/O device 14 with the base 12), [...and an adjusting  unit configured to adjust a length of a connection member...] wherein the connection unit comprises at least one arm connecting the input/output unit to the main body (Fig.2 and [0012] “mounting links 72a and 72b” which are considered as two parallel arms), a support member configured to support the input/output unit (Fig. 2 struts 62a or 62b and [0012] that operate to support the weight of the control panel and display assembly, offsetting virtually all of its weight as they are repositioned by a sonographer), [...and the connection member configured to adjust a 10magnitude of a supporting force generated by the support member, the connection member comprises an elastic member having elasticity...] and wherein both ends of the support member are secured to the at least one arm (Fig. 2 and [0012] struts 62a or 62b as support member with ends secured on “mounting links 72a and 72b” which are considered as two parallel arms), [...and one end of the elastic member is secured to the adjusting unit...].
an adjusting unit configured to adjust a length of a connection member and the connection member configured to adjust a 10magnitude of a supporting force generated by the support member, the connection member comprises an elastic member having elasticity and one end of the elastic member is secured to the adjusting unit as in claim 1.
However, Pankros teaches within the same field of endeavor of mounts to support devices (Tile and abstract) wherein the balancing device for the support (Fig. 7 [0049] weight balancing device 58, [0050] wherein 58 exerts a force on the support mechanism that substantially offsets a force of gravity exerted on the display support 18, which is interpreted as providing a force above the gravitational force applied by the support therefore having the same function than the support member of Messina and therefore than the support member of the instant claim) is complemented by an actuator (Fig. 7 actuator 60 and [0051] providing an extra force to control the position of the display with actuator connecting at least one arm to counter balance the excess force from the element 58 (Fig.7 upper and lower arms 32 and 34 on both sides therefore teaching wherein the connection unit comprises at least one arm connecting the input/output unit to the main body similarly to Messina) substantially parallel aligned with the weight balancing device to exert a force against or along the force exerted by the weight balancing device to adjust the position of the support ([0064] adjustment performed using a motion-control subsystem for controlling the speed of the actuator, ... to extend or retract the mounting support) therefore the actuator reading therefore on the connection member configured to adjust a 10magnitude of a supporting force generated by the support member as claimed. 
Additionally, Caldwell teaches the common design of adjustable tension cable (Title, abstract and Fig.27D) with the concern of maintaining two pieces under tension as a counter force to maintain two pieces in the proper position (Fig.40 with elastic member 139 maintaining in place top and bottom plates 112 and 5) where the tension cable is applied between two anchoring points ([0121] and Fig.27D 135 and 136) with a screw element set to adjust the amount of tension ([0121] and Fig.27D element 137) applied to the elastic cable/member ([0121] and Fig.27D elastic cable a connection member comprises an elastic member having elasticity. One of ordinary skill in the art would recognize that the adjustment of the length of the adjustment screw set of Caldwell ([0121] and Fig.27D with set 137) would change the tension on the elastic cable (element 139) therefore would change the length of the elastic cable under different tensions due to the elastic nature of the elastic cable and will have the same function than a mechanical actuator changing the applied tension on the elastic cable. Therefore, the adjustable screw set (Fig.27D element 137) of the adjustable tension cable of Caldwell and the automatic actuator of Pankros would have the same function for adjusting a length of the connection member therefore each would also read on an adjusting unit configured to adjust a length of a connection member wherein one end of the elastic member is secured to the adjusting unit. Since the adjustment of the force/tension for Caldwell is performed manually and the adjustment of the force by the actuator for Pankros is performed electronically and since the Court recognized as obvious automating a manual activity (MPEP 2144.04.III Automating a manual activity) therefore the substitution of the automated actuator of Pankros by the manual elastic member of Caldwell or the inverse would have been obvious for achieving the same functional purpose. Therefore Pankros and Caldwell are teaching an adjusting unit configured to adjust a length of a connection member and the connection member configured to adjust a 10magnitude of a supporting force generated by the support member, the connection member comprises an elastic member having elasticity and one end of the elastic member is secured to the adjusting unit as claimed in claim 1.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina with an adjusting unit configured to adjust a length of a connection member and the connection member configured to adjust a 10magnitude of a supporting force generated by the support member, the connection member comprises an elastic member having elasticity and one end of the elastic member is secured to the adjusting unit, since one of ordinary skill in the art would recognize that using an 
Regarding the dependent claims 2, 3, 6, 15, 16, 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Messina, Pankros and Caldwell.
Regarding claim 2, Messina, Pankros and Caldwell teach as previously discussed the adjustable tension cable device as being substantially parallel as defined by Pankros and providing a counter force to the substantially offset force exercised by the support member, therefore with the tension cable  generates a force in a direction in which the supporting force generated by the support member is cancelled out to thus adjust the magnitude of the 15supporting force as claimed to maintain the position of the support and the control panel according to the generic laws of mechanics.
Regarding claim 3, Messina teaches the support member being a gas strut (Fig. 2 gas struts 62a or 62b and [0012]) and Pankros also teaches the use of gas spring for the weight balancing device ([0050] weight balancing device as ... a gas spring with [0067] weight balancing device 58 supports the weight of the display, as support member).
Regarding claim 6, as previously discussed for claim 1, Caldwell teaches an adjustable dual screw for adjusting the length of the connection member (Fig.27D element 137) therefore 
Regarding claims 15 and 16, Pankros teaches an input unit configured to receive information about the length of the connection member from the user as in claim 15, and wherein the input unit comprises one of a button, a switch, a knob and a jog-dial as in claim 16 ([0067] user signals to extend or retract the support via remote control .. the actuator to change the position of the display ... via a sensing subsystem 110 ... to determine the position of the support mechanism 16, reading on the claim limitations, and also [0062] sensing subsystem 110 utilizing ...button,  to move display mounting apparatus to a retracted or extended position).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros and Caldwell with an input unit configured to receive information about the length of the connection member from the user, wherein the input unit comprises one of a button, a switch, a knob and a jog-dial, since one of ordinary skill in the art would recognize that using an actuator controlled via a remote control by the user to sense and control the position of the display was known in the art as taught by Pankros. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Pankros and Messina both teach the use of mounts and supports for electronic devices. The motivation would have been to ideally provide a controlled dynamic adjustment of the position of the control panel, as suggested by Pankros ([0064]).
Regarding claim 20, Messina teaches the 30input/output unit comprises one of a control panel and a display (Fig. 1 input/output as control panel 14 and display either on control panel or display 16).

Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al. (USPN 20150342562 A1; Pub.Date 12/03/2015; Fil.Date 12/13/2013) in view of Pankros et al. (USPN 20120033371 A1; Pub.Date 02/09/2012; Fil.Date 08/03/2011) in view of Caldwell (USPN https://www.newport.com/p/AJS100‐0.5K ; Downloaded 2019) and in view of Davis (2012, MS Electrical and Computer Engineering Thesis, University of Colorado, 91 pages; Availability Date 2012).
Messina, Pankros and Caldwell teach an ultrasonic diagnostic apparatus as set forth above.
Messina, Pankros and Caldwell do not specifically teach the adjusting unit further comprises a handle coupled with the adjusting screw, and rotation of the adjusting screw is adjusted by the handle as in claim 7.
Messina, Pankros and Caldwell do not specifically teach a fixing unit configured to fix the adjusting unit or to prevent reverse rotation of the adjusting unit as in claim 9.
However, regarding claim 7, Newton Corp. teaches the sale of actuator AJS100-0.5K wherein the screw adjustment is using a knob for rotating the adjustment screw (Fig. on page 1) wherein the knob is broadly interpreted as a handle on the actuator as permitting the hand holding of the actuator. Additionally, this type of actuator has been available for sale at least since 2012 as the evidentiary reference Davis reports using 4 of these actuators for his thesis (p.74 Parts List AJS100-0.5K Adjustment Screw from Newport Optics).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros and Caldwell with the adjusting unit further comprises a handle coupled with the adjusting screw, and rotation of the adjusting screw is adjusted by the handle, since one of ordinary skill in the art would recognize that using a knob/handle on the adjustment screw for adjusting the length of the actuator therefore the force applied to the other end of the actuator was known in the art as taught by Newport Corp. and since this design of actuator was on sale and in use in the USA before the time of filing the instant application as taught by Davis. One of ordinary skill in the art would have 
Additionally, regarding claim 9, Newton Corp. teaches the adjustment screw AJS100-0.5K presents a lock screw on the side to secure the adjustment screw from turning (page 1 Overview) therefore reading on a fixing unit configured to fix the adjusting unit or to prevent reverse rotation of the adjusting unit as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros and Caldwell with a fixing unit configured to fix the adjusting unit or to prevent reverse rotation of the adjusting unit, since one of ordinary skill in the art would recognize that using a screw lock on the side of the screw adjustment to secure it was known in the art as taught by Newport Corp. and since this design of actuator was on sale and in use in the USA before the time of filing the instant application as taught by Davis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Newton Corp., Davis and Pankros teach the use of actuators to exert forces on elements of devices. The motivation would have been to ideally provide the user a better capability to manually adjust the force applied to the support with the knob size as more accessible to turn by hand, as suggested by Newton Corp. (first page with Fig. 1). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Messina et al. (USPN 20150342562 A1; Pub.Date 12/03/2015; Fil.Date 12/13/2013) in view of Pankros et al. (USPN 20120033371 A1; Pub.Date 02/09/2012; Fil.Date 08/03/2011) in view of Caldwell (USPN 20120046116 A1; Pub.Date 02/23/2012; Fil.Date 08/17/2010) as applied to claims 1-3, 6, 15, 16, .
Messina, Pankros and Caldwell teach an ultrasonic diagnostic apparatus as set forth above. Additionally, Pankros teaches the connection member (Fig. 7 actuator 60), as previously discussed, as being dependent on a motion-control subsystem which controls the extend or the retraction of the actuator/connection member ([0061]-[0063] and [0067] the processing subsystem 108 directs the motion-control subsystem 112 to extend or retract the actuator) which processing subsystem reads on wherein the controller adjusts the length of the connection member. Pankros teaches also the controller directing motion-control subsystem using a high current driving circuit to control the actuator/connection member position as possible with the sensing subsystem for changing the behavior and position of the display mounting apparatus, which would read on a current controlled motor for the adjusting the position of the display [0064].
Messina, Pankros and Caldwell do not specifically teach a motor configured to adjust the length of the connection member as in claim 17.
However, Sugar teaches within the same field of endeavor of actuators (Title and abstract) the use of a motor for adjusting the length of the actuator (Fig. 16 motor 19 with a an axis Fig. 17 axis 3 rotating with a pin adjusting the active length of the spring coil 1 and Fig. 4 to adjust the force F od the actuator spring or the stiffness of the jack spring actuator) therefore teaching the use of a motor configured to adjust the length of the connection member and with the motor controlled by the current provided to it by a power supply (Fig. 16 and col. 18 3rd-4th ¶) and reading on the controller taught by Pankros adjusting the length of the connection member using the motor based on the received information as claimed in claim 17. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros and Caldwell with a motor configured to adjust the length of the connection member and adjust the length of the connection member using the motor based on the received information, since one of ordinary .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al. (USPN 20150342562 A1; Pub.Date 12/03/2015; Fil.Date 12/13/2013) in view of Pankros et al. (USPN 20120033371 A1; Pub.Date 02/09/2012; Fil.Date 08/03/2011) in view of Caldwell (USPN 20120046116 A1; Pub.Date 02/23/2012; Fil.Date 08/17/2010) as applied to claims 1-3, 6, 15, 16, 20 and further in view of Trinh et al. (USPN 8459619 B2; Pat.Date 06/11/2013; Fil.Date 10/24/2010).
Messina, Pankros and Caldwell teach an ultrasonic diagnostic apparatus as set forth above.
Messina, Pankros and Caldwell do not specifically teach a sensor configured to measure outside temperature, and a controller configured to adjust the length of the connection member based on the outside temperature measured by the sensor as in claim 18.
Messina, Pankros and Caldwell do not specifically teach a storage unit configured to store information about the connection member set by the user, and a display configured to display a magnitude of a force generated by the connection member as in claim 19.
Regarding claim 18, Trinh teaches within the same field of endeavor of actuation (title and abstract) the use of gas spring as actuation wherein the force or pressure exerted by the gas nd-3rd ¶) and wherein the target pressure or actuating force is determined using temperature sensor to sense the environmental temperature (Fig. 9 temperature sensor and col. 7 2nd ¶ to col.8 1st ¶) therefore reading on a sensor configured to measure the outside temperature and a controller configured to adjust the length of the connection member based on the outside temperature measured by the sensor as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros and Caldwell with a sensor configured to measure the outside temperature and a controller configured to adjust the length of the connection member based on the outside temperature measured by the sensor, since one of ordinary skill in the art would recognize that gas spring exerting force or pressure are dependent on the environmental temperature according to general thermodynamics laws as taught by Trinh and since using a controller to control the length of the actuator is dependent on the applied force of the connection member as taught by Pankros as previous discussed ([0067] Because the weight balancing device 58 supports the weight of the display 12, the actuator is operable to change the position of the display mounting apparatus 10 using only a minimal amount of force). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Trinh and Pankros both teach the use of actuators to exert forces on elements of devices. The motivation would have been to ideally provide a temperature correction for the position of the display towards a targeted position, as suggested by Trinh (2nd ¶ to col.8 1st ¶).
Regarding claim 19, as previously discussed, Trinh teaches the use of sensors for determining the physical property of the used gas spring as weight balancing devices dependent on the environmental temperature. Additionally, Trinh teaches the use of a memory for storing historical values (col. 9 3rd Memory device 866), and measured data from the suspension system (col. 10 last ¶ to col.11 1st ¶ conditions values related to the suspension system or gas spring and th ¶ touch-screen display) to display the current pressure of the suspension reading on the force exerted from the suspension, as one of ordinary skill in the art would know the direct correspondence between the force exerted by the suspension elements and the pressure exerted by the suspension elements as taught by Trinh (Fig. 9), therefore reading on a display configured to display a magnitude of a force generated by the connection member as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros and Caldwell with the memory  or storage unit configured to store information about the connection member set by the user and a display configured to display a magnitude of a force generated by the connection member, since one of ordinary skill in the art would recognize that storing in memory historical measurement related to suspension actuators and displaying information such as pressure/forces exerted by the suspension system was known in the art as taught by Trinh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Trinh and Pankros both teach the use of actuators to exert forces on elements of devices. The motivation would have been to ideally provide a temperature correction for the position of the display towards a targeted position, as suggested by Trinh (2nd ¶ to col.8 1st ¶).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793              

/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785